DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/23/20, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Olderdissen (Pub. No. US 2006/0215697 A1) [0010] lines 4-6. [0041] lines 3-5 and [0047] lines 1-9 which is able to show the specifics of the protocol/networking stacks running on the user space, that is different from the kernel 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (Pub. No. US 2019/0213044 A1), in view of Olderdissen (Pub. No. US 2006/0215697 A1), and further in view of Fuller et al. (Pub. No. US 2014/0068624 A1).

As to claim 1, Cui discloses a method for single entity buffer pool management for use with user space communication stacks, the method comprising:
establishing a pool of memory resources (Cui [0027] lines 1-7 and [0028] lines 1-12; which shows the initializing/establishing a pool of memory resources)
which shows being able to adjust size of resource pool, thus viewed as more or less memory resources are necessary, based on plurality of factors includes a number of application request and amount of memory required to name a few thus viewed as also a change in the context of the application can result in a change in the number of application request and/or amount of memory required for the request).

Cui does not specifically disclose the pool of memory resources for the user space networking stacks; wherein an application of the one or more application includes a user space networking stack, and the user space networking stack includes at least a transport layer protocol;    servicing the user space networking stacks of the application in the user space based on the established pool of memory resources, wherein the user space is different from a kernel space where an operating system is executed.

However, Olderdissen discloses the pool of memory resources for the user space networking stacks (Olderdissen [0041] lines 3-5 and [0047] lines 6-9; which shows the protocol/networking stacks running in the user space that has accessed to shared memory, viewed as a pool of memory resources),
wherein an application of the one or more application includes a user space networking stack, and the user space networking stack includes at least a transport layer protocol (Olderdissen [0010] lines 4-6 and [0047] lines 1-9; which shows that the protocol/networking stack being associated with the application in the user space where the stacks containing TCP layer thus viewed as including a form of transport layer protocol)
   servicing the user space networking stacks of the application in the user space based on the established pool of memory resources, wherein the user space is different from a kernel space where an operating system is executed (Olderdissen [0015] lines 1-4, [0041] lines 3-5,  [0047] lines 1-9 and [0053] lines 1-3; which shows the separate user space and kernel space where the user space includes networking/protocol stacks that can have access to shared memory, viewed as pool of memory resources, where information stored in the memory can be used by the protocol stack thus viewed as a form of providing service)

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Olderdissen showing the associated networking/protocol stacks in the user space, into the resource pool management system of Cui, for the purpose of increasing usability by providing for improvements in the communication between the stack and the application, as taught by Olderdissn [0047] lines 1-9 [0049] lines 1-4

Cui as modified by Olderdissen does not specifically disclose the pool of memory resources comprising (i) a managed set of memory resources associated with the single entity, the single entity comprising a driver, and (ii) one or more dedicated sets of memory resources associated with one or more applications operable in a user space; and adding or removing, via an allocation of the managed set of memory resources, resources within one or more of the 

However, Fuller discloses the pool of memory resources comprising (i) a managed set of memory resources associated with the single entity, the single entity comprising a driver, and (ii) one or more dedicated sets of memory resources associated with one or more applications operable in a user space (Fuller [0002] lines 1-2, [0051] lines 1-13 and [0105] lines 2-10; which shows that the pool of resources comprises managed set of resources, where resources can be owned associated with a driver, and dedicated set of resources associated with a workload that can be tied to an application, where it is seen specifically disclosed above the specifics of user space associated with software application):
adding or removing, via an allocation of the managed set of memory resources, resources within one or more of the one or more dedicated sets of memory resources in response to the determining (Fuller [0051] lines 1-13 and [0124] lines 3-11; which shows the sharing/moving/loaning resources from one manages set of resource pools to another resource pool, where the resource pools can be managed and dedicated to specific application, where it is disclosed specifically above that adjusting/sharing/loaning resources associated with a resource pool can be based on a plurality of determined factors).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Fuller, showing the plurality of managed and dedicated resource pools, into the resource pool management system of Cui and modified by Olderdissen, for the purpose of improving efficient resource utilization by allowing for specific resource budgeting for specific workloads, as taught by Fuller [0051].

As to claim 2, Cui as modified by Olderdissen and Fuller discloses wherein the determining that the more or less memory resources are required for the pool of memory resources comprises determining a number of applications that require access to the one or more dedicated sets of memory resources (Cui [0028] lines 1-12; which shows that the resource pool size is adjusted based on rules that can be associated with the number of application request and number of CPUs required on each application thus can be viewed as tied to the number of applications accessed the memory resources, where it is disclosed specifically above dedicated resource pools associated with applications).

As to claim 3, Cui as modified by Olderdissen and Fuller discloses wherein the adding or the removing of resources comprises the adding of resources in response to the determining of the number of applications that require the access to the one or more dedicated sets of memory resources has increased (Cui [0028] lines 1-12; which shows the adjustment of the size of the resource pool based on a plurality of rules that can include number of application request, thus viewed when more application request and require access to the pool of resources an increase of resources is determined, where it is disclosed specifically above dedicated sets of resource pools associated with application).

As to claim 4, Cui as modified by Olderdissen and Fuller discloses wherein the determining that the more or less memory resources are required for the pool of memory resources comprises determining an instantiation of an additional application (Cui [0028] lines 1-12; which shows the adjustment in the size of the resource pool based on a plurality of rules including but not limited to the number of application request and the number of CPUs required for each application these can be viewed as reflecting the instantiation of a new application that request access to the resource pool thus when more/additional application request are made more resources are needed for the resource pool).

As to claim 5, Cui as modified by Olderdissen and Fuller discloses wherein the determining that the more or less memory resources are required for the pool of memory resources comprises determining a change in operational context for an instantiated application (Cui [0028] lines 1-12; which shows a plurality of rules associated with the adjustment of size for the resource pool, where it is viewed that a change in operational context for an instantiated application would also include a change in the application request, amount of memory or cpu required for the application and thus fall into the rules seen for changing the resource pool size).

As to claim 15, Cui as modified by Olderdissen and Fuller discloses a non-transitory computer readable apparatus comprising a storage medium having a computer program stored thereon, the computer program comprising a plurality of instructions configured to. which when executed by a processor apparatus, cause a computerized apparatus is configured to: establish a first pool of memory resources (Cui [0027] lines 1-7 and [0028] lines 1-12; which shows the initializing/establishing a pool of memory resources);
based at least on the service, determine that at least one of more or less memory resources are required for the first pool of memory resources (Cui [0027] lines 1-7 and [0028] lines 1-12; which shows being able to adjust size of resource pool, thus viewed as more or less memory resources are necessary, based on plurality of factors includes a number of application request and amount of memory required to name a few thus viewed as connect to the service disclosed in more detail below).


Cui does not specifically disclose the pool of memory resource for a user space networking stack, that is within a user space, wherein the user space networking stack includes at least a transport layer protocol; wherein the user space is different from the kernel space where an operating system is executed; service the user space networking stack based on the first pool of memory resources.

which shows that the protocol/networking stack being associated with the application in the user space that has accessed to shared memory, viewed as a pool of memory resources, and where the stacks containing TCP layer thus viewed as including a form of transport layer protocol); 
wherein the user space is different from the kernel space where an operating system is executed (Olderdissen [0015] lines 1-4, [0041] lines 3-5,  [0047] lines 1-9 and [0053] lines 1-3; which shows the separate user space and kernel space where the user space)
service the user space networking stack based on the first pool of memory resources (Olderdissen [0015] lines 1-4, [0041] lines 3-5,  [0047] lines 1-9 and [0053] lines 1-3; which shows the user space includes networking/protocol stacks that can have access to shared memory, viewed as pool of memory resources, where information stored in the memory can be used by the protocol stack thus viewed as a form of providing service based on memory resource, the specifics of the first pool of memory resources disclosed above);

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Olderdissen showing the associated networking/protocol stacks in the user space, into the resource pool management system of Cui, for the purpose of increasing usability by providing for improvements in the communication between the stack and the application, as taught by Olderdissn [0047] lines 1-9 [0049] lines 1-4

Cui as modified by Olderdissen does not specifically disclose establish a second pool of memory resources configured for data communication with the first pool of memory resources  driver in a kernel space communications stack within a kernel space; modify a first amount of resources within the first pool of memory resources in response to the determination, the modification of the first amount of resources being based at least on a modification of a second amount of resources within the second pool of memory resources.

However, Fuller discloses establish a second pool of memory resources configured for data communication with the first pool of memory resources the second pool of memory resources being accessible by a driver in a kernel space communications stack within a kernel space: (Fuller [0002] lines 1-2, [0051] lines 1-13 and [0105] lines 2-10; which shows the plurality of resource pools thus including a first and second resource pool where pools can share resources between thus configured for data communication and where the resources can be associated with a driver, where it is disclosed specifically above the specifics of establishing a resource pool and the specifics of the kernel space tied to a driver), 
modify a first amount of resources within the first pool of memory resources in response to the determination, the modification of the first amount of resources being based at least on a modification of a second amount of resources within the second pool of memory resources (Fuller [0051] lines 1-13, [0093] lines1-5, [0094] lines 1-6 and [0105] lines 2-10; which shows the ability to adjust/share/modify resources between resource pools, where the adjustment amount of resources associated from a pool can be based on the amount of resources released/adjusted from another pool of the managed resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Fuller, showing the plurality of managed and dedicated resource pools, into the resource pool management system of Cui and modified by 

As to claim 16, it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 17, it is comparable to claim 3 above and rejected under the same reasoning.

As to claim 18, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 19, it is comparable to claim 5 above and rejected under the same reasoning.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui, Olderdissen and Fuller as applied to claims 5 and 19 above, and further in view of Luna (Patent No. US 9,040,179 B2).

As to claims 6 and 20, Cui as modified by Olderdissen and Fuller does not specifically disclose wherein the determining of the change in the operational context for the instantiated application comprises determining a more data intensive operation for the instantiated application than an operation for the instantiated application without the change in the operational context.

which shows being able to determine when an application is more data intensive then another application thus viewed as including determining a difference between a changed and unchanged application).

Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings Luna showing determining application data intensiveness, into the resource usage pool management system of Cui as modified by Olderdissen and Fuller, for the purpose of improve work efficiency by taking into account features such as data intensity of an application, as taught by Luna Col. 21 lines 18-42.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (Pub. No. US 2014/0068624 A1), in view of Olderdissen (Pub. No. US 2006/0215697 A1), and further in view of Cooper et al. (Pub. No. US 2008/0127292 A1).

As to claim 7, Fuller discloses a system for managing a plurality of pools of resources, the system comprising: one or more pools of dedicated resources, each of the one or more pools of dedicated resources being associated with a respective application of the one or more applications (Fuller [0002] lines 1-2 and [0051] lines 1-13; which shows the plurality of resource pools where the pools can be dedicated to workload associated with an application); 
one or more drivers (Fuller [0105] lines 2-10; which shows a driver): and
which shows the managed and dedicated resource pools where pools of resources can be managed by a driver, that can communicate and transfer/share/loan resources between each other resource pools thus acting as a type of flow switch apparatus);
wherein the one or more drivers are each configured to cause adjustment to an amount of first resources allocated to one or more of the one or more pools of dedicated resources, the adjustment to the amount of the first resources being determined based at least on an adjustment of an amount of second resources allocated to the one or more managed pools of resources by a driver (Fuller [0051] lines 1-13, [0093] lines1-5, [0094] lines 1-6 and [0105] lines 2-10; which shows the driver used to manage adjust resources, where the adjustment amount of resources associated from a pool can be based on the amount of resources released/adjusted from another pool of the managed resources).

Fuller does not specifically disclose one or more applications, wherein an application of the one or more applications includes a user space networking stack within a user space and the user space networking stack includes at least a transport layer protocol; wherein the user space is different from the kernel space where an operating system is executed.

However, Olderdissen discloses one or more applications, wherein an application of the one or more applications includes a user space networking stack within a user space and the user space networking stack includes at least a transport layer protocol (Olderdissen [0010] lines 4-6, [0041] lines 3-5 and [0047] lines 1-9; which shows that the protocol/networking stack being associated with the application in the user space where the stacks containing TCP layer thus viewed as including a form of transport layer protocol);
wherein the user space is different from the kernel space where an operating system is executed (Olderdissen [0015] lines 1-4, [0041] lines 3-5, [0047] lines 1-9 and [0053] lines 1-3; which shows the separate nature of the user space and kernel space).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Olderdissen showing the associated networking/protocol stacks in the user space, into the resource pool management system of Cui, for the purpose of increasing usability by providing for improvements in the communication between the stack and the application, as taught by Olderdissn [0047] lines 1-9 [0049] lines 1-4

Fuller as modified by Olderdissen does not specifically disclose discloses one or more channels each of the one or more channels being associated with a respective one of the one or more applications, the one or more channels operating as an interface between the user space and a kernel space for the system.

However, Cooper discloses one or more channels each of the one or more channels being associated with a respective one of the one or more applications, the one or more channels operating as an interface between the user space and a kernel space for the system (Cooper claim 24; which shows the kernel space, and that for the kernel space and the user space there is an communication interface/channel between them tied to the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Cooper communication between kernel and 

As to claim 8, Fuller as modified by Olderdissn and Cooper discloses wherein the one or more drivers being configured to establish resources associated with the one or more managed pools of resources (Fuller [0105] lines 2-10; which shows that the driver it tied to the ability to add resources to the pool of managed resources thus viewed as establishing/associating resources with a pool).

As to claim 9, Fuller as modified by Olderdissn and Cooper discloses wherein the flow switch apparatus is configured for transfer of data between the one or more managed pools of resources and the one or more pools of dedicated resources (Fuller [0051] lines 1-13 and [0124] lines 1-7; which shows the management of the transfer/sharing of resources between resource pools, viewed as including pools of dedicated resources and managed resources).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Olderdissn and Cooper as applied to claim 9 above, and further in view of Mehra et al. (Pub. No. US 2013/0067188 A1).

As to claim 10, Fuller as modified by Olderdissn and Cooper does not specifically disclose wherein at least one of the one or more drivers is configured to establish one of (i) a read only privilege for a portion of a respective managed pool of resources or (ii) a write only privilege for a portion of the respective managed pool of resources.

which shows the ability to toggle conditions for the pools so that the pool can be in a read only state, thus viewed can toggle/select the options of specific/portions of pools, which in light of information disclosed above can be viewed as resource managed pools).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Mehra showing establishing a pool as read only, into the resource pool management system of Fuller as modified by Olderdissn and Cooper, for the purpose of increasing management options associated with resource pools thus allowing for more control over the resource pool options and getting desired results, as taught by Mehra [0054] lines 25-35.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Olderdissn and Cooper as applied to claim 7 above, and further in view of Kogen et al. (Pub. No. US 2011/0246742 A1).

As to claim 11, Fuller as modified by Olderdissn and Cooper does not specifically disclose wherein the one or more managed pools of resources comprise a region, the region comprising a plurality of segments with each of the plurality of segments comprising a plurality of objects.

However, Kogen discloses wherein the one or more managed pools of resources comprise a region, the region comprising a plurality of segments with each of the which shows that a pool can comprise a region, segment and associated object information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Kogen showing managing of information in the memory resource pool, into the resource pool management system of Fuller as modified by Olderdissn and Cooper, for the purpose of increasing control over managed pool resources by allowing for more detailed control of resources in the pool, at taught by Kogen [0052].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller Olderdissn, Cooper and Kogen as applied to claim 11 above, and further in view of Rajadnya et al. (Patent No. US 10,331,600 B1).

As to claim 12, Fuller as modified by Olderdissn, Cooper and Kogen does not specifically disclose , wherein each of the plurality of objects is further composed of metadata and a plurality of buflets, each of the plurality of buflets comprising a pointer to a memory buffer.

However, Rajadnya discloses wherein each of the plurality of objects is further composed of metadata and a plurality of buflets, each of the plurality of buflets comprising a pointer to a memory buffer (Rajadnya Col. 4 lines 43-52; which shows object information that is connected to both metadata and pointer to a memory bugged viewed as the buflet information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Rajadnya showing the makeup of object, into .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller Olderdissn, Cooper and Kogen and Rajadnya as applied to claim 12 above, and further in view of Thompson (Patent No. US 7,403,542 B1).

As to claim 13, Fuller as modified by Olderdissn, Cooper, Kogen and Rajadnya does not specifically disclose wherein each buflet of the plurality of buflets, is allocated by a single entity.

However, Thompson discloses wherein each buflet of the plurality of buflets, is allocated by a single entity (Thompson Col. 44 lines 55-62; which shows that a buflet can be associated with a single entity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Thompson showing details of buflets association, into the buflets of Fuller as modified by Olderdissn, Cooper, Kogen and Rajadnya, for the purpose of increase the usability by determining specific details associated with buflets, as taught by Thompson Col. 44 lines 55-62.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Olderdissn, Cooper, Kogen and Rajadnya and Thompson as applied to claim 13 above, and further in view of Castle et al. (Pub. No. US 2010/0005014 A1).

As to claim 14, Fuller as modified by Olderdissn, Cooper, Kogen, Rajadnya and Thompson does not specifically disclose wherein the single entity is selected from the group consisting of: (1) at least one of the one or more drivers; and (2) the one or more applications comprising the respective networking stack within the user space.

However, Castle discloses wherein the single entity is selected from the group consisting of: (1) at least one of the one or more drivers; and (2) the one or more applications comprising the respective networking stack within the user space (Castle [0041] lines 1-9; which shows the section of a single entity is selected from drivers and shared services consumed by an application viewed as including the specifically disclosed above application respective networking stack within the user space).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Castle showing the selection of information, into the resource pool management system of Fuller as modified by Olderdissn, Cooper, Kogen, Rajadnya and Thompson, for the purpose of increasing usability by allowing for determining of resources consumed associated with the selection, as taught by Castle [0041].

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193